Case 5:21-mc-80171-VKD Document 11-15 Filed 07/21/21 Page 1 of 6




                     Exhibit F
                Case 5:21-mc-80171-VKD Document 11-15 Filed 07/21/21 Page 2 of 6




From:                               Bethany Stevens <bstevens@wscllp.com>
Sent:                               Friday, June 25, 2021 4:20 PM
To:                                 Prashanth Chennakesavan; Dat Nguyen; Robert Bunt; Hayes, Jennifer; Brian, Aaron
Cc:                                 Hannah Cannom; Carson, Rebecca; Deana Attaway; Joshua T. Le
Subject:                            Re: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple



[EXTERNAL EMAIL] This email originated from outside of the LTL Attorneys organization. DO NOT CLICK links or open attachments
unless you recognize the sender and know the content is safe.

Hi Prashanth,

Re: RFP No 1, we can confirm the client has approved additional investigation, which is ongoing. We expect to have
more information about what, if any, additional information we may be able or willing to produce by mid-next week.

Without addressing each point in your email, we would like to clarify that RFP No 4 in the subpoena is incredibly broad
as drafted. We interpret the request as seeking documents unrelated to KAIFI’s patent cases against the carriers (and
thus excluding, for example, documents about the present subpoenas to Apple). With that understanding, we are not
aware of any responsive documents.

We will provide a further status update next week.

Best
Bethany



From: Prashanth Chennakesavan <Prashanth.Chennakesavan@ltlattorneys.com>
Date: Thursday, June 24, 2021 at 6:58 PM
To: "bstevens@wscllp.com" <bstevens@wscllp.com>, Dat Nguyen <dat.nguyen@ltlattorneys.com>, Robert
Bunt <rcbunt@pbatyler.com>, Jennifer Hayes <jenhayes@nixonpeabody.com>, "Brian, Aaron"
<abrian@nixonpeabody.com>
Cc: Hannah Cannom <hcannom@wscllp.com>, "Carson, Rebecca" <RCarson@irell.com>, Deana Attaway
<dattaway@pbatyler.com>, "Joshua T. Le" <joshua.le@ltlattorneys.com>
Subject: Re: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple

Hi Bethany & Hannah,

Thank you for the call earlier today. This email is to recap our discussion regarding the five at-issue requests in the
subpoenas to Apple.

Request No. 1. We explained that Apple's document production is insufficient because--although they reference the
technology underlying WiFi calling handoff--the documents do not contain algorithms or source code. We explained
that the scope of KAIFI's request includes the algorithms and/or code underlying the technology referenced in Apple's
produced documents and highlighted the relevant references in the documents. You stated that Apple would consider
the request based on our discussion. We agreed to follow up by close of business on June 25, 2021 for an update on
Apple's position. You also stated that if Apple agrees to produce the requested documents and information, it would
take several days to make relevant documents or code available.


                                                               1
                Case 5:21-mc-80171-VKD Document 11-15 Filed 07/21/21 Page 3 of 6
Request Nos. 2 and 3. Apple's position is that responsive documents are also in the possession of the defendants and
that KAIFI should seek those documents from the defendants (to the extent they have not already been produced).

Request No. 4. Apple has conducted a search for responsive documents and has not located any.

Request No. 5. We stated that KAIFI has not received responsive documents from the defendants. You stated you
would confer with outside counsel for the defendants, but that, as with Request Nos. 2 & 3, Apple's position is that the
defendants should produce any responsive documents.

Best,
Prashanth


From: Bethany Stevens <bstevens@wscllp.com>
Sent: Monday, June 21, 2021 8:36 PM
To: Dat Nguyen <dat.nguyen@ltlattorneys.com>; Robert Bunt <rcbunt@pbatyler.com>; Hayes, Jennifer
<jenhayes@nixonpeabody.com>; Prashanth Chennakesavan <Prashanth.Chennakesavan@ltlattorneys.com>; Brian,
Aaron <abrian@nixonpeabody.com>
Cc: Hannah Cannom <hcannom@wscllp.com>; Carson, Rebecca <RCarson@irell.com>; Deana Attaway
<dattaway@pbatyler.com>; Joshua T. Le <joshua.le@ltlattorneys.com>
Subject: Re: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple

[EXTERNAL EMAIL] This email originated from outside of the LTL Attorneys organization. DO NOT CLICK links or open attachments
unless you recognize the sender and know the content is safe.



Hi Dat,

I am attaching my earlier response in case you didn’t receive it.

Thanks,

Bethany




From: Dat Nguyen <dat.nguyen@ltlattorneys.com>
Date: Monday, June 21, 2021 at 4:22 PM
To: "bstevens@wscllp.com" <bstevens@wscllp.com>, Robert Bunt <rcbunt@pbatyler.com>, Jennifer Hayes
<jenhayes@nixonpeabody.com>, Prashanth Chennakesavan <Prashanth.Chennakesavan@ltlattorneys.com>,
"Brian, Aaron" <abrian@nixonpeabody.com>
Cc: Hannah Cannom <hcannom@wscllp.com>, "Carson, Rebecca" <RCarson@irell.com>, Deana Attaway
<dattaway@pbatyler.com>, "Joshua T. Le" <joshua.le@ltlattorneys.com>
Subject: RE: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple



Bethany and Hannah,




                                                               2
               Case 5:21-mc-80171-VKD Document 11-15 Filed 07/21/21 Page 4 of 6
Please respond with times you are available to meet and confer regarding Apple’s production.



Thanks,

Dat




From: Dat Nguyen
Sent: Friday, June 18, 2021 4:23 PM
To: Bethany Stevens <bstevens@wscllp.com>; Robert Bunt <rcbunt@pbatyler.com>; Hayes, Jennifer
<jenhayes@nixonpeabody.com>; Prashanth Chennakesavan <Prashanth.Chennakesavan@ltlattorneys.com>
Cc: Hannah Cannom <hcannom@wscllp.com>; Carson, Rebecca <RCarson@irell.com>; Deana Attaway
<dattaway@pbatyler.com>; Joshua T. Le <joshua.le@ltlattorneys.com>
Subject: RE: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple



Bethany and Hannah,



We would like to set up a time to meet and confer regarding Apple’s production and responses to KAIFI’s subpoena.

While the documents provided do discuss handover, they do not quite provide the algorithm including thresholds for
handover.

Please let us know when you are available next week to discuss,

we are available Monday between 10:30 AM – 12:00 PM PST or Thursday any time except 9:30AM – 10:30 AM PST.



Best,

Dat




From: Bethany Stevens <bstevens@wscllp.com>
Sent: Monday, June 7, 2021 5:30 PM
To: Robert Bunt <rcbunt@pbatyler.com>; Dat Nguyen <dat.nguyen@ltlattorneys.com>
Cc: Hannah Cannom <hcannom@wscllp.com>; Carson, Rebecca <RCarson@irell.com>; Deana Attaway
<dattaway@pbatyler.com>; David A. Crane <David.Crane@ltlattorneys.com>
Subject: Re: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple



                                                           3
                Case 5:21-mc-80171-VKD Document 11-15 Filed 07/21/21 Page 5 of 6

[EXTERNAL EMAIL] This email originated from outside of the LTL Attorneys organization. DO NOT CLICK links or open attachments
unless you recognize the sender and know the content is safe.




Thanks, Chris. At the below link, please find Apple’s document production in response to the subpoenas served by KAIFI
in each of the KAIFI v. T-Mobile and KAIFI v. Verizon litigations (a password will follow). Apple makes this production
subject to its Objections and Responses to each subpoena, and designates the documents RESTRICTED – ATTORNEYS’
EYES ONLY subject to the Protective Orders entered in the underlying litigations as supplemented by the protections
agreed to in your email below.




Best,

Bethany




Bethany Stevens

Walker Stevens Cannom LLP

(213) 337-4551 | bstevens@wscllp.com




From: Chris Bunt <rcbunt@pbatyler.com>
Date: Thursday, June 3, 2021 at 4:51 PM
To: "bstevens@wscllp.com" <bstevens@wscllp.com>, Dat Nguyen <dat.nguyen@ltlattorneys.com>
Cc: Hannah Cannom <hcannom@wscllp.com>, "Carson, Rebecca" <RCarson@irell.com>, Deana Attaway
<dattaway@pbatyler.com>, "David A. Crane" <David.Crane@ltlattorneys.com>, Chris Bunt
<rcbunt@pbatyler.com>
Subject: RE: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple



Bethany,



                                                               4
                 Case 5:21-mc-80171-VKD Document 11-15 Filed 07/21/21 Page 6 of 6

We can agree to this.



CB



From: Bethany Stevens <bstevens@wscllp.com>
Sent: Tuesday, June 1, 2021 6:05 PM
To: Dat Nguyen <dat.nguyen@ltlattorneys.com>; Chris Bunt <rcbunt@pbatyler.com>
Cc: Hannah Cannom <hcannom@wscllp.com>
Subject: Kaifi v. T-Mobile, Kaifi v. Verizon - Subpoenas to Apple



Dat, Chris,



Apple will be making a small production this week of documents responsive to KAIFI’s subpoenas in the T-Mobile and
Verizon cases. Before we produce, we’d like to confirm that Apple will be deemed a producing party under the
Protective Orders in each case such that Apple will receive notice and an opportunity to object before its produced
documents are disclosed to any outside consultants or experts. Further, Apple requests that the parties agree to the
following additional protections:



        If the documents containing Apple CBI appear on the parties’ trial exhibit list, you will let Apple (through me)
         know at the time exhibit lists are first exchanged; and
        If the documents containing Apple CBI are used at a hearing or trial, the parties will use reasonable efforts to
         seal the courtroom and redact any related transcript portions.

Please let us know if you have questions or would like to discuss.

Best,
Bethany


Bethany Stevens
Walker Stevens Cannom LLP
(213) 337-4551 | bstevens@wscllp.com




                                                              5
